[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              JULY 27, 2010
                                No. 10-10888                   JOHN LEY
                            Non-Argument Calendar                CLERK
                          ________________________

                  D.C. Docket No. 6:09-cr-00167-GAP-DAB-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

JENNY KAY SHADID,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (July 27, 2010)

Before BLACK, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

      James W. Smith III, appointed counsel for Jenny Kay Shadid in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Shadid’s convictions and

sentences are AFFIRMED.




                                         2